01/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0392


                                      DA 21-0392
                                   _________________

THE ASSOCIATED PRESS, THE BILLINGS
GAZETTE, THE BOZEMAN DAILY
CHRONICLE, THE HELENA INDEPENDENT
RECORD, THE MISSOULIAN, THE
MONTANA STANDARD, MONTANA FREE
PRESS, THE RAVALLI REPUBLIC, LEE
ENTERPRISES, HAGADONE MEDIA
MONTANA, THE MONTANA
BROADCASTERS ASSOCIATION, and THE
MONTANA NEWSPAPER ASSOCIATION.
                                                                  ORDER
            Petitioners and Appellants,

      v.

BARRY USHER in his capacity as Chair
of the Montana House of Representatives,
Judiciary Committee,

            Respondent and Appellee
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 12 2022